Title: William P. Van Ness’s Narrative of Later Events of June 25, 1804
From: Van Ness, William P.
To: 


In about an hour he called at my house. I informed him, that I had shewn to Col Burr the letter he had given me from Genl Hamilton that in his opinion it amounted to nothing more than the verbal reply I had already reported—that it left the business precisely w[h]ere it then was—that Mr Burr had very explicitly stated the injuries he had received, and the reparation he demanded, and that he did not think it proper to be asked now for further explanation. Toward the conclusion of our conversation I informed him that Col: Burr required a General disavowal of any intention on the part of Genl Hamilton in his various conversations to convey impressions derogatory to the honor of Mr Burr. Mr. Pxxx replied that he believed Genl Hamilton would have no objection to make such declaration and left me for the purpose of consulting him requesting me to call in the course of the afternoon for an answer. I called on him accordingly about 6. O clock. He then observed that Genl Hamilton declined making such a disavowal as I had stated in our last conversation, that he Mr xxx did not then perceive the whole force and extent of it—and presented me with the following paper No 9 which I transmitted in the evening to Mr. Burr.
